As repeatedly held by this court, in determining cases involving the custody of children of tender years, the welfare of the child should be the guiding and controlling consideration. These people are poor, and neither one is in a position, unfortunately, to provide anything beyond the mere necessities toward the support and maintenance of this child, but the respondent mother seems to have provided for her child as best she could and without the aid or assistance of the petitioner since she was nine months old. Petitioner admits that he has never contributed anything toward the support of said child since he left the mother, over four years ago, and the evidence shows *Page 441 
that all during this period he manifested but little interest in or showed but little affection for said child. The child is a girl only five years of age, and we fail to see how her condition can be improved by taking her from her own mother and giving her to a father who has so long neglected her, and who is now incumbered with a second wife and three young stepchildren, and who is working for very small wages. Whether the trial court did or did not err in not permitting proof as to respondent's general character matters not, for, if not good, that of itself, and in the absence of proof particularizing her unfitness, no court would wrest this child from the bosom of her own mother and turn her over to a stepmother under the existing conditions.
The decree of the law and equity court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.